                   Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 1 of 35




 1   CLAIRE WOODS (SBN 282348)
     Natural Resources Defense Council
 2
     1314 Second Street
 3   Santa Monica, CA 90401
     Telephone: (310) 434-2335
 4   Fax: (415) 795-4799
 5   E-mail: cwoods@nrdc.org

 6   FRANCIS W. STURGES, JR. (IL No. 6336824)
 7   [Pro Hac Vice Admission Forthcoming]
     Natural Resources Defense Council
 8   20 N. Wacker Drive, Suite 1600
 9   Chicago, IL 60606
     Telephone: (312) 847-6807
10   Fax: (415) 795-4799
11   E-mail: fsturges@nrdc.org

12   Counsel for Plaintiff Natural Resources Defense Council
13
                             UNITED STATES DISTRICT COURT
14                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
       NATURAL RESOURCES DEFENSE
16     COUNCIL, INC.,

17                    Plaintiff,                                 Case No. 21-cv-561
18
              v.                                                 COMPLAINT FOR DECLARATORY
19                                                               AND INJUNCTIVE RELIEF
20
       UNITED STATES DEPARTMENT OF THE                           (Endangered Species Act,
21     INTERIOR; UNITED STATES FISH AND                          Administrative Procedure Act)
22     WILDLIFE SERVICE,

23                    Defendants.
24
25
26
27
28




                                Complaint for Declaratory and Injunctive Relief
                Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 2 of 35




 1                                         INTRODUCTION
 2         1.     Plaintiff Natural Resources Defense Council (NRDC or “Plaintiff”)
 3   challenges the United States Fish and Wildlife Service’s (the “Service”) decision to remove
 4   the gray wolf (Canis lupus) from the list of threatened and endangered species.
 5   Endangered and Threatened Wildlife and Plants; Removing the Gray Wolf (Canis lupus)
 6   From the List of Endangered and Threatened Wildlife,” 85 Fed. Reg. 69,778 (Nov. 3, 2020)
 7   (the “Delisting Rule” or the “Rule”).
 8         2.     Gray wolves are an iconic species nearly extirpated in the United States
 9   through widespread predator control programs, and habitat and prey loss. Since the 1970s,
10   slowly and with the protection of the Endangered Species Act (ESA), wolves have begun
11   to recover. After repeated failed attempts to reduce or eliminate protections for wolves
12   over the last twenty years, the Service’s new Delisting Rule unlawfully removes
13   protections for gray wolves across the United States based on their recovery in one area—
14   the Great Lakes. This nationwide delisting would stop wolf recovery in its tracks,
15   particularly in areas where wolves have only begun to regain their historical footing.
16         3.     According to the Service, there are about 4,200 wolves in the Great Lake
17   states of Minnesota, Michigan, and Wisconsin. However, these states have only committed
18   to maintaining half of that number (about 2,150).
19         4.     Gray wolves are present, but not yet recovered, in several other geographic
20   areas, including the Pacific Coast, the Central Rockies, and other portions of the Midwest
21   and the Northeast.
22         5.     There are only 54 wolves and seven established, breeding wolf pairs in the
23   Pacific Coast region of California and the western portions of Washington and Oregon
24   where wolves have been protected as endangered (“Pacific Coast wolves”).
25         6.     Gray wolves have recently been identified in the Central Rockies (Utah,
26   Colorado), including six wolves observed in 2020 in an established pack in Colorado
27   (“Central Rockies wolves”).
28


                                                     1
                               Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 3 of 35




 1          7.     There have been confirmed wolf sightings in portions of the Midwest (North
 2   Dakota, South Dakota), and further sightings in eleven more western, midwestern, and
 3   eastern states (Vermont, Massachusetts, New York, Indiana, Illinois, Iowa, Missouri,
 4   Nebraska, Kansas, Arizona, and Nevada).
 5          8.     Gray wolves remain endangered throughout significant portions of their
 6   range. Delisting gray wolves prematurely will doom their nationwide recovery. Federal
 7   protections for wolves should remain in place until wolves have recovered in areas such as
 8   the Central Rockies, along the Pacific Coast, and the Northeast, where there is still
 9   significant suitable habitat but where wolf populations remain low.
10          9.     In promulgating the Rule, the Service violated the ESA and the
11   Administrative Procedure Act (APA) by improperly relying on one or two core
12   populations to delist gray wolves throughout the country, impermissibly treating the
13   Pacific Coast wolf population as a mere remnant, departing from the Service’s prior
14   position without explanation, misapplying the key term “significant,” failing to use the
15   best available science in its analysis of a significant portion of wolves’ range, failing to
16   account for the impacts and causes of lost historical range, and failing to provide notice of
17   its analysis in the Rule.
18          10.    For these reasons, the Rule violates section 4 of the ESA and its
19   implementing regulations, see 16 U.S.C. § 1533; 50 C.F.R. pt. 402, and is arbitrary,
20   capricious, an abuse of discretion, and contrary to law under the APA, see 5 U.S.C. § 551 et
21   seq. It must be set aside.
22                                    JURISDICTION AND VENUE
23          11.    This court has subject matter jurisdiction over this action pursuant to 28
24   U.S.C. § 1331 (federal question), 16 U.S.C. § 1540(g) (ESA citizen-suit provision), and 5
25   U.S.C. § 702 (judicial review of agency action).
26          12.    The relief requested may be granted under 28 U.S.C. §§ 2201-2202
27   (declaratory and injunctive relief), 16 U.S.C. § 1540(g) (ESA citizen-suit provision), and 5
28   U.S.C. §§ 701-706 (APA).


                                                        2
                                  Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 4 of 35




 1          13.    Pursuant to section 11(g)(2) of the ESA, 16 U.S.C. § 1540(g)(2), NRDC
 2   provided the Department of the Interior, the Secretary of the Interior, the Service, and the
 3   Director of the Service with written notice of NRDC’s intent to file this suit on November
 4   23, 2020, more than sixty days prior to the commencement of this action. A copy of this
 5   notice letter is attached as Exhibit A.
 6          14.    Defendants have not corrected their violations of law in response to NRDC’s
 7   written notice.
 8          15.    Venue is proper in this District under 28 U.S.C. § 1391(e)(1) and 16 U.S.C.
 9   § 1540(g)(3)(A) because a substantial portion of the events giving rise to NRDC’s claims
10   occurred in this District. At least one established pack of gray wolves impacted by the Rule
11   resides in California, gray wolves are known to disperse to the state, this District has
12   suitable habitat for gray wolves, and this District is a part of the historical range of gray
13   wolves. The Service analyzed the status of gray wolves in California in the Rule, and the
14   Rule will affect the state of California’s management of gray wolves. NRDC also has an
15   office and members in this District.
16                                INTRADISTRICT ASSIGNMENT
17          16.    This case is properly assigned to the San Francisco Division or the Oakland
18   Division under Civil L.R. 3-2(c) because NRDC’s office is located in San Francisco County.
19                                               PARTIES
20          17.    Plaintiff NRDC is a national, nonprofit environmental membership
21   organization whose purpose is to safeguard the Earth—its people, its plants and animals,
22   and the natural systems on which all life depends. NRDC was founded in 1970 and is
23   organized under the laws of the State of New York. NRDC is headquartered in New York,
24   NY, and maintains offices in other locations within the United States and abroad. NRDC
25   has hundreds of thousands of members nationwide, including many in this judicial
26   district. NRDC has long been active in efforts to protect endangered and threatened
27   species generally and gray wolves specifically.
28


                                                      3
                                Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 5 of 35




 1          18.    NRDC members regularly observe, visit, study, work to protect, and delight
 2   in the presence of gray wolves in the wild. NRDC members intend to continue doing so in
 3   the future. NRDC members derive scientific, educational, recreational, conservation,
 4   aesthetic, and other benefits from the existence of gray wolves in the wild. These interests
 5   have been, are, and will be directly, adversely, and irreparably affected by Defendants’
 6   violation of the law. These are actual, concrete injuries, traceable to Defendants’ conduct
 7   that would be redressed by the requested relief. Plaintiffs have no adequate remedy at
 8   law. NRDC members will continue to be prejudiced by Defendants’ unlawful actions until
 9   and unless this Court provides the relief prayed for in this Complaint.
10          19.    NRDC member Ellyn Wiens lives in Duluth, Minnesota. She has been keenly
11   interested in gray wolves ever since her grandparents introduced her to the outdoors and
12   wildlife, and she has now passed that same sense of appreciation on to her own
13   grandchildren. Wolves are her favorite wild animal, and it is important for her that they
14   have room to roam and to thrive. Ms. Wiens has always wanted to see a wolf in the wild
15   and hopes to see one from her own wooded home. She feels great excitement and joy
16   about the possibility of seeing a gray wolf on or around her property in the future. Her
17   neighbors in Minnesota have captured images of wolves on trail cameras, which gives her
18   great hope that she will soon experience one on her property. She has seen evidence of
19   wolves and learned more about them on visits to Isle Royale and Denali National Parks.
20   She stays informed on the status of wolves locally through a wildlife biologist friend and
21   has also enjoyed seeing wolves at zoos. Ms. Wiens has concerns about the negative
22   impacts of delisting, including state management of wolves, genetic inbreeding of small
23   wolf populations, and negative effects on wolf social dynamics.
24          20.    NRDC member Matt Wilkin is a retired federal employee who worked for
25   the U.S. Forest Service and Bureau of Land Management who has been interested in
26   wolves for decades. Mr. Wilkin lives in Minnesota and has a family farm in Michigan’s
27   Upper Peninsula. At his home in Minnesota, Mr. Wilkin has seen wolves and their tracks.
28   This past fall, he even heard and recorded multiple wolves howling to each other. Mr.


                                                     4
                               Complaint for Declaratory and Injunctive Relief
                 Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 6 of 35




 1   Wilkin enjoys seeing wolves and is always looking for them and other wildlife. He notes
 2   that you don’t soon forget when you’ve seen a wolf. Mr. Wilkin believes that science-based
 3   principles should be applied to ensure wolves are protected but worries that after federal
 4   delisting state-level wolf management policies will be relaxed because of influence by
 5   hunters. He worries that some people will even exceed limits on their hunting permits. He
 6   is concerned that this will drive wolves into remoter areas and will stop him from being
 7   able to continue to observe wolves from his home.
 8         21.    NRDC member Diarmuid McGuire owns and operates the Green Springs
 9   Inn in southern Oregon. Mr. McGuire feels deep satisfaction and gratification knowing
10   that wolves visit his property and frequent his neighbors’ properties. Mr. McGuire feels an
11   emotional connection to wolves and values the role they play as a keystone species. His
12   business depends on visitors that come to the area because of its vibrant ecosystems. One
13   major draw is the Cascade-Siskiyou National Monument, which was designated for the
14   protection of biodiversity. Mr. McGuire’s property is an inholding of the National
15   Monument. Mr. McGuire cares about wolves as a tangible symbol that he can use to
16   explain the abstract concept of biodiversity. He also loves wolves because of their active
17   role as predators that manage the elk population to keep the ecosystem healthy. When a
18   radio-collared wolf known as OR-7 was first tracked in the area about a decade ago, he
19   threw a welcome home party complete with “Welcome to the Green Springs” buttons
20   featuring a gray wolf. He did this to welcome gray wolves to the neighborhood, and to
21   show the community’s support for their presence there. Since then, he has seen and
22   enjoyed, and continues to enjoy, the positive impacts that wolves have had on the local
23   ecosystems. He hopes to see or hear gray wolves on his property in the future. He also
24   kept informed of OR-7’s movement into California and follows the multiple packs related
25   to OR-7 on both sides of the state line. Mr. McGuire worries that wolves could lose state
26   protections in the wake of federal delisting. He is concerned that the small number of
27   wolves in the area will be vulnerable after delisting and that they would be unable to
28


                                                     5
                               Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 7 of 35




 1   withstand hunting. He is worried that the loss of those wolves will reverse the positive
 2   ecological benefits he has observed since their return to the landscape.
 3          22.    NRDC member Gonzalo Rodriguez lives in San Francisco and is employed
 4   by NRDC. Mr. Rodriguez has always been a nature and wildlife enthusiast. He first
 5   became interested in gray wolves as a symbol of America after moving to this country
 6   while growing up. His awareness of the species and the threats facing them increased
 7   when he moved to the West Coast. Last year, Mr. Rodriguez saw wolves in the wild on a
 8   trip to Yellowstone National Park. He went to the park with his fiancée with the hopes of
 9   seeing wolves from a distance, but they had the good luck to spot the pitch-black alpha
10   male wolf from the Wapiti Lake Pack from only a few hundred yards away. More
11   members of the pack emerged as they watched, and Mr. Rodriguez was able to record
12   video of more than a dozen of the wolves howling. He also derived great pleasure in
13   watching them feed on a carcass and move through the snow into the forest line. Mr.
14   Rodriguez found the experience of watching wolves in the wild to be incredible and
15   unique. He also cherishes the fact that he was able to observe up close a pack that is
16   known to be reclusive. On that same trip, Mr. Rodriguez observed other packs, and he
17   plans to return to Yellowstone again with family in December 2021 to share the experience
18   of seeing wolves with them. Mr. Rodriguez also keeps informed about wolves in
19   California, and has been, and continues to be, particularly interested in learning about lone
20   wolves returning to the state. He feels great joy in learning about California’s wolves and
21   plans this spring or summer, when conditions permit, to travel to the Lassen Pack’s
22   territory in Northern California in order to see them and the effects they have on that
23   ecosystem. Mr. Rodriguez cares about and has experienced, and plans to continue to
24   recreate in, the coastal regions of California. Because of his passion for observing wolves in
25   the wild, Mr. Rodriguez hopes to see wolves return to those areas and looks forward to
26   traveling there for the purpose of experiencing wolves in his home state, if they return to
27   that area. In addition to recreational interests, Mr. Rodriguez feels a spiritual value in just
28   knowing that wolves are returning to their historical ecosystems and derives joy from that


                                                      6
                                Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 8 of 35




 1   even beyond seeing them. He is thankful that the ESA has helped wolves make a
 2   comeback in some parts of the country. However, he is concerned that their numbers are
 3   not what they need to be and that they remain absent from important areas of their range.
 4   He worries that after delisting more people will shoot wolves, including ranchers trying to
 5   protect livestock, people with an unfounded fear of wolves, or people that merely want to
 6   shoot wolves for sport. Because of the small number of wolves, Mr. Rodriguez worries that
 7   he would then lose the chance to see wolves again or to be able to share that experience
 8   with family in the future.
 9          23.    Defendant Department of the Interior (“Interior”) is an agency of the United
10   States Government and includes Defendant the Service. Among other functions, Interior is
11   responsible for the administration and implementation of the ESA for terrestrial animal
12   species and is legally responsible for listing decisions for species such as the gray wolf.
13          24.    Defendant Fish and Wildlife Service is an agency of the United States
14   Government, within and under the jurisdiction of the Department of the Interior. Through
15   delegation of authority by the Secretary of the Interior (“Secretary”), the Service
16   administers and implements the ESA as it relates to terrestrial animal species and is legally
17   responsible for listing decisions for species such as the gray wolf.
18                                             BACKGROUND
19   I.     THE ENDANGERED SPECIES ACT PROTECTS PLANTS AND ANIMALS AT
            RISK OF EXTINCTION
20
21          25.    The ESA is “the most comprehensive legislation for the preservation of
22   endangered species ever enacted by any nation.” TVA v. Hill, 437 U.S. 153, 180 (1978). As
23   the Supreme Court has recognized, “[t]he plain intent of Congress in enacting [the ESA]
24   was to halt and reverse the trend toward species extinction, whatever the cost. This is
25   reflected not only in the stated policies of the Act, but in literally every section of the
26   statute.” Babbitt v. Sweet Home Chapter of Cmtys. for a Greater Or., 515 U.S. 687, 699 (1995)
27   (quoting Hill, 437 U.S. at 184).
28


                                                        7
                                  Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 9 of 35




 1          26.    The law’s “purposes . . . are to provide a means whereby the ecosystems
 2   upon which endangered species and threatened species depend may be conserved, [and]
 3   to provide a program for the conservation of such endangered species and threatened
 4   species.” 16 U.S.C. § 1531(b). The ESA defines “conservation” as “the use of all methods
 5   and procedures which are necessary to bring any endangered species or threatened
 6   species to the point at which the measures provided pursuant to this chapter are no longer
 7   necessary.” Id. § 1532(3).
 8          27.    To implement these purposes, the ESA directs that the “Secretary shall . . .
 9   determine whether any species is an endangered or threatened species.” 16 U.S.C.
10   § 1533(a)(1). This determination must be made on the basis of five factors:
11          (A) the present or threatened destruction, modification, or curtailment of its habitat
12          or range;
            (B) overutilization for commercial, recreational, scientific, or educational purposes;
13          (C) disease or predation;
14          (D) the inadequacy of existing regulatory mechanisms; or
            (E) other natural or manmade factors affecting its continued existence.
15
16   Id. The ESA “requires the [Service] to consider each of the [five] factors ‘to determine
17   whether any species is an endangered species or threatened species.’” Crow Indian Tribe v.
18   United States, 965 F.3d 662, 671 (9th Cir. 2020) (quoting 16 U.S.C. § 1533(a)(1)) (emphasis
19   added).
20          28.    The Service must use the best available science to support this determination.
21   16 U.S.C. § 1533(b)(1)(A). The best available science requirement applies both to listing and
22   to delisting decisions.
23          29.    The listing determination can only be done for “species.” The ESA defines
24   “species” to include “any subspecies of fish or wildlife or plants, and any distinct
25   population segment of any species of vertebrate fish or wildlife which interbreeds when
26   mature.” 16 U.S.C. § 1532(16).
27          30.    Designation of a distinct population segment allows portions of a species
28   that are sufficiently significant and discrete to be considered independently for purposes


                                                        8
                                  Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 10 of 35




 1   of their listing status. See 61 Fed. Reg. 4722, 4725 (Feb. 7, 1996) (“Distinct Population
 2   Segment Policy”). Under the Service’s Distinct Population Segment Policy, a population
 3   segment may be considered “discrete” if it “is markedly separated from other populations
 4   of the same taxon as a consequence of physical, physiological, ecological, or behavioral
 5   factors.” Id.
 6          31.        An endangered species is “any species which is in danger of extinction
 7   throughout all or a significant portion of its range.” 16 U.S.C. § 1532(6).
 8          32.        A threatened species is “any species which is likely to become an endangered
 9   species within the foreseeable future throughout all or a significant portion of its range.”
10   Id. § 1532(20).
11          33.        The Service defines “range” for the purpose of interpreting the statutory
12   definitions of threatened as endangered species as “the general geographical area within
13   which the species is currently found, including those areas used throughout all or part of
14   the species’ life cycle, even if not used on a regular basis.” 79 Fed. Reg. 37,578, 37,609 (July 1,
15   2014) (“Significant Portion of Its Range Policy”) (emphasis added); see Ctr. for Biological
16   Diversity v. Zinke, 900 F.3d 1053, 1067 (9th Cir. 2018) (affirming definition).
17          34.        The Service must also consider the effects from the loss of a species’ historical
18   range when determining the species’ status. The Service’s Significant Portion of Its Range
19   Policy “is explicit that a species may be ‘endangered or threatened throughout all or a
20   significant portion of its current range because [a] loss of historical range is so substantial
21   that it undermines the viability of the species as it exists today.’” Humane Soc’y of the U.S. v.
22   Zinke, 865 F.3d 585, 605 (D.C. Cir. 2017) (quoting 79 Fed. Reg. at 37,584) (emphasis added
23   and alteration in original). This policy, therefore, “requires that [the Service] consider the
24   historical range of a species in evaluating other aspects of the agency’s listing decision,
25   including habitat degradation.” Ctr. for Biological Diversity, 900 F.3d at 1067 (citing Humane
26   Soc’y, 965 F.3d at 605-06).
27          35.        Once a species is listed under the ESA, it receives a number of protections.
28   These include a prohibition on the “take” of any such species, 16 U.S.C. § 1538(a)(1)(B),


                                                         9
                                   Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 11 of 35




 1   and a requirement that each federal agency “insure that any action authorized, funded, or
 2   carried out by such agency . . . is not likely to jeopardize the continued existence of any
 3   endangered species or threatened species,” id. § 1536(a)(2). The Service also “shall develop
 4   and implement [recovery plans] for the conservation and survival of endangered species
 5   and threatened species.” Id. § 1533(f)(1).
 6   II.    THE GRAY WOLF IS A KEYSTONE SPECIES RECOVERING ONLY WITH THE
 7          HELP OF FEDERAL PROTECTION

 8          36.     The gray wolf (Canis lupus) is the largest wild member of the dog family,
 9   with individual adult wolves weighing as much as 175 pounds.
10          37.     Gray wolves are social animals that hunt in packs that can have as many as
11   20 or more wolves. Wolf pack territories can range in size up to 1,000 square miles.
12          38.     Gray wolves are a keystone species, which means that their presence or
13   absence in a landscape has a top-down effect on the structure and function of entire
14   ecosystems. There is scientific evidence, for instance, that the reintroduction of gray
15   wolves to Yellowstone National Park impacted the populations of elk, beaver, bison,
16   aspen, cottonwoods, and willows.
17          39.     Considerable genetic variations exist between populations of gray wolves
18   due to adaptations to different environments. The scientific term for a population of a
19   species with differences in appearance, behavior, and habitat is “ecotype.” Fish & Wildlife
20   Serv., Gray Wolf Biological Report 4 (2020) (the “Gray Wolf Biological Report” or
21   “Biological Report”).
22          40.     For instance, gray wolves of the Great Lakes ecotype are smaller, adapted to
23   mixed-deciduous forests, and primarily prey on white-tailed deer, while gray wolves in a
24   different ecotype found in the Rocky Mountains are adapted to montane forests and prey
25   on larger mammals such as mule deer, elk, and moose.
26          41.     There is also a “coastal ecotype” that is “genetically and morphologically
27   distinct, and display[s] distinct habitat and prey preferences, despite relatively close
28   proximity” to other wolves. Id.


                                                      10
                                Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 12 of 35




 1          42.     The coastal rainforests of the Pacific Northwest are the suitable habitat for
 2   coastal wolves, as opposed to the drier interior landscape favored by inland wolves.
 3          43.     Recent genomic studies identified coastal ecotype wolves in Washington and
 4   found that Washington and Oregon have distinct suitable habitats for both coastal and
 5   inland wolves.
 6          44.     There are at least two packs of gray wolves, the Teanaway and Rogue packs,
 7   with territories currently located primarily in habitat that has been found to be mostly
 8   suitable for the coastal ecotype. Other wolves in the Pacific Coast may share ancestry with
 9   these packs, including wolves in California descended from the Rogue pack in Oregon.
10          45.     “Having robust populations of these different ecotypes improves the species’
11   ability to adapt to changing environmental conditions over time and to recolonize a
12   variety of suitable habitats.” Id. at 29.
13          A.      GRAY WOLVES WERE NEARLY DRIVEN EXTINCT IN THE LOWER 48
14                  BY PREDATOR CONTROL PROGRAMS

15          46.     Gray wolves were once numerous across North America. Prior to European
16   settlement, there were hundreds of thousands of gray wolves in the West and thousands
17   more could be found throughout the Great Lakes and the Northeast.
18          47.     Despite this historical abundance, gray wolves were driven almost to
19   extinction in the lower 48 through government-sponsored predator control programs,
20   unregulated hunting and trapping, and other human-caused mortalities. The federal and
21   state government played an active role in encouraging and carrying out these
22   extermination efforts, going as far back as the first congressionally passed bounty program
23   for wolves in 1817.
24          48.     These eradication campaigns were relentlessly successful. By the 1930s,
25   wolves had been eliminated throughout the West. The only significant population of
26   wolves in the lower 48 by the middle of the twentieth century consisted of a thousand
27   wolves or less in the Great Lakes.
28


                                                       11
                                 Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 13 of 35




 1          49.      Gray wolves were also eliminated from almost all of their historical range
 2   due to this eradication program. Although the historical range for gray wolves covered
 3   most of the lower 48, at the time of nationwide gray wolf listing under the ESA, the
 4   species’ range was limited to Northern Minnesota and Isle Royale National Park in
 5   Michigan. This map from the Gray Wolf Biological Report shows how the Service
 6   estimates the gray wolf’s historical range.1
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20          50.      The Service separately protects Mexican wolves (Canis lupus baileyi) as an
21   endangered subspecies. 85 Fed. Reg. at 69,780; 50 C.F.R. § 17.11(h). Red wolves (Canis
22   rufus) are recognized as a distinct species and are also protected as an endangered species.
23   85 Fed. Reg. at 69,786; 50 C.F.R. § 17.11(h).
24
25
26
27
28          1   Plaintiff disputes the illustration of current range on this map. See infra ¶ 132.

                                                        12
                                  Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 14 of 35




            B.      THE ESA HAS FACILITATED PROGRESS ON GRAY WOLF
 1
                    RECOVERY
 2
            51.     Gray wolves were among the first species protected under federal
 3
     endangered species legislation in the 1960s. Wolves in the eastern United States first
 4
     received federal protection under a precursor to the ESA in 1967 when they were listed
 5
     under “Timber Wolf—Canis lupus lycaon.” 32 Fed. Reg. 4001, 4001 (Mar. 11, 1967). In 1973,
 6
     protections under that same law were extended to wolves in the Northern Rockies under
 7
     “Northern Rocky Mountain wolf—Canis lupus irremotus.” 38 Fed. Reg. 14,678, 14,678 (June
 8
     4, 1973). Both of those entities were then protected under the ESA shortly after its passage.
 9
     39 Fed. Reg. 1158, 1175 (Jan. 4, 1974).
10
            52.     In 1978, the Service shifted its approach to how gray wolves were listed
11
     under the ESA. The Service “recognize[d] that the entire species Canis lupus is Endangered
12
     or Threatened to the south of Canada,” and as a result determined that protecting gray
13
     wolves would “be handled most conveniently by listing only the species name.” 43 Fed.
14
     Reg. 9607, 9607 (Mar. 9, 1978). To implement this approach, the Service issued a
15
     rulemaking where the gray wolf “group in Mexico and the 48 conterminous States of the
16
     United States, other than Minnesota, [was] considered as one ‘species’, and the gray wolf
17
     group in Minnesota [was] considered as another ‘species’.” Id. at 9610. Using these two
18
     groupings, the Service listed the gray wolf as threatened in Minnesota and endangered
19
     throughout the “48 conterminous states, other than Minnesota.” Id. at 9612.
20
            53.     Although the 1978 listing was done to protect the “entire species” nationally,
21
     id. at 9607, the Service subsequently developed recovery plans for gray wolves only at the
22
     regional level. The Service developed a recovery plan for the “Eastern Timber Wolf” in
23
     1978 and revised that plan in 1992. The Service developed a recovery plan for Northern
24
     Rockies wolves in 1980 and revised that plan in 1987. The third regional recovery plan was
25
     for the Southwest in the area where wolves are now separately listed as the Mexican wolf
26
     subspecies. Despite repeated requests, the Service has never developed a national recovery
27
     plan for the gray wolf.
28


                                                      13
                                Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 15 of 35




 1          54.     Currently, the Service estimates there are over 6,000 gray wolves in the lower
 2   48. Of these, approximately 4,200 wolves are in the Great Lakes, roughly 54 are in the
 3   Pacific Coast, and is one pack in the Central Rockies, which had six wolves in 2020.
 4   Compared to the low point of wolves before listing under the ESA, these numbers indicate
 5   an increase in the population of the species. These gains demonstrate how the ESA’s
 6   protections can facilitate progress toward species recovery. But progress toward recovery
 7   is not the same as recovery. The current population of gray wolves continues to be no
 8   more than a tiny fraction of the historical number of gray wolves, and the species has only
 9   recently begun to make tenuous returns to and remains particularly vulnerable in many
10   regions, including the Pacific Coast and Central Rockies.
11          C.      THE SERVICE HAS REPEATEDLY AND UNSUCCESSFULLY SOUGHT
12                  TO REMOVE ESA PROTECTIONS FOR GRAY WOLVES

13          55.     Over the last two decades, the Service has made several attempts to delist
14   gray wolves.
15          56.     The Service’s attempts to delist gray wolves have largely failed in the courts.
16   See Defs. of Wildlife v. Sec’y, U.S. Dep’t of the Interior, 354 F. Supp. 2d 1156, 1174 (D. Or. 2005)
17   (vacating 2003 rule splitting gray wolves into four groups); Nat’l Wildlife Fed’n v. Norton,
18   386 F. Supp. 2d 553, 568 (D. Vt. 2005) (vacating 2003 rule splitting gray wolves into four
19   groups); Humane Soc’y of U.S. v. Kempthorne, 579 F. Supp. 2d 7, 21 (D.D.C. 2008) (vacating
20   2007 rule delisting Western Great Lakes distinct population segment); Defs. of Wildlife v.
21   Hall, 565 F. Supp. 2d 1160, 1178 (D. Mont. 2008) (issuing preliminary injunction against
22   2008 delisting of Northern Rocky Mountains distinct population segment); Defs. of Wildlife
23   v. Salazar, 729 F. Supp. 2d 1207, 1228 (D. Mont. 2010) (vacating 2010 rule delisting gray
24   wolves in the Northern Rockies except for Wyoming); Humane Soc’y of U.S. v. Zinke, 865
25   F.3d 585, 615 (D.C. Cir. 2017) (upholding vacatur of 2011 delisting of Western Great Lakes
26   distinct population segment).
27          57.     In 2011, Congress passed an appropriations bill rider directing the Service to
28   reissue a rule to delist Northern Rockies wolves that a district court had previously


                                                       14
                                 Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 16 of 35




 1   vacated and precluding initial judicial review of the new rule, and the Ninth Circuit
 2   upheld this provision. See All. for the Wild Rockies v. Salazar, 672 F.3d 1170, 1172, 1175
 3   (9th Cir. 2012). The Service later delisted gray wolves in Wyoming, and the Court of
 4   Appeals for the D.C. Circuit reversed a district court ruling vacating that rule. See Defs. of
 5   Wildlife v. Zinke, 849 F.3d 1077, 1093 (D.C. Cir. 2017).
 6          58.     In 2013, the Service also proposed the delisting of all gray wolves in the
 7   lower 48 outside of the two regions where they were then unprotected. See 78 Fed. Reg.
 8   35,664, 35,664 (June 13, 2013). The Service proposed to delist these wolves on the grounds
 9   that the then “currently listed C. lupus entity does not represent a valid listable entity
10   under the” ESA. Id. at 35,718. This rule was never finalized.
11          59.     Following these agency rules, congressional appropriations rider, and court
12   rulings, gray wolves were protected as threatened in Minnesota, protected as the
13   subspecies Mexican wolves in the Southwest, not protected in the Northern Rockies, and
14   protected elsewhere in the lower 48 as endangered, as shown in the map below.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      15
                                Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 17 of 35




 1   85 Fed. Reg. at 69,782.
 2   III.   DELISTING GRAY WOLVES WILL IMPAIR SPECIES RECOVERY
 3          60.     The Service proposed delisting gray wolves on March 15, 2019. See 84 Fed.
 4   Reg. 9648 (Mar. 15, 2019) (“Proposed Rule”). In the Proposed Rule, the Service lumped
 5   wolves in Minnesota and the lower 48 into what it called the “gray wolf entity” for
 6   purposes of delisting. Id. at 9656. The Service used this arbitrarily combined “gray wolf
 7   entity” to claim that gray wolves can be delisted across the country because of recovery
 8   solely in the Great Lakes. Id. at 9683. NRDC submitted comments on July 15, 2019, noting
 9   that combining disparate wolf populations for purposes of analysis is illogical and
10   impermissible, arguing that wolves remain endangered throughout a significant portion of
11   their range, and urging the Service to instead develop a national wolf recovery plan to set
12   recovery goals for wolves throughout the United States.
13          61.     The Service then issued the Rule delisting wolves on November 3, 2020,
14    claiming that because wolves in the Great Lakes region have met certain recovery goals,
15    wolves across the country, including in the Pacific Coast and Central Rockies, can also be
16    delisted because they are not necessary for the Great Lakes population to survive. See 85
17    Fed. Reg. at 69,886 (concluding wolves outside the Great Lakes are “not necessary for the
18    recovered status of the combined listed entity”); see also id. at 69,893 (similar conclusion
19    for wolves outside the Great Lakes and Northern Rockies for the “lower 48 United States
20    entity”).
21          62.     The Rule analyzes wolves in three different “configurations” for purposes of
22    delisting: (1) the threatened Minnesota and the endangered “44-state entity,” separately;
23    (2) a “combined listed entity” that lumps endangered and threatened areas together; and
24    (3) a “lower 48 United States entity” that lumps endangered and threatened areas with
25    the congressionally delisted Northern Rockies population. 85 Fed. Reg. at 69,784-85. The
26    first “configuration” consists of two different entities, resulting in a total of four analyzed
27    “entities.” See id. at 69,784-85. The Proposed Rule only considered the “combined listed
28


                                                      16
                                Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 18 of 35




 1   entity,” which the Service had then termed the “gray wolf entity.” See 84 Fed. Reg. at
 2   9655-56.
 3          63.     According to the Service, this novel triple-configuration analysis is “a
 4   conservative approach to delisting.” Id. at 69,784. “Rather than focus on gray wolf
 5   [distinct population segments] and taxonomic units”—as required by section 4 of the
 6   ESA—the Service “focus[ed] on the currently listed entities.” Id.
 7          64.     The Service uses the arbitrarily defined “combined listed entity” and “lower
 8   48 United States entity” to support its contention that gray wolves can be delisted across
 9   the country solely because of their status in three regions: the Eastern United States, where
10   wolves are recovering in the Great Lakes; the Northern Rockies, where gray wolves were
11   delisted by Congress and not because of recovery; and the Southwestern United States,
12   where Mexican wolves are separately listed as an endangered subspecies.
13          65.     This three-region approach is based on three outdated recovery plans
14   originally developed between 1978 and 1982. The Service declares in the Rule that it has
15   “consistently focused on three areas” for recovery. Id. at 69,855. However, the Proposed
16   Rule did not include that justification and the Service never claims that an exclusive focus
17   on those three areas is justified by the best available science, as required by the ESA.
18   Indeed, the Service has previously considered additional areas for wolf recovery,
19   including specifically the Pacific Coast region.
20          66.     For the first region, the Service declares that “the Great Lakes area” by itself
21   “contains sufficient wolf numbers and distribution to ensure the long-term survival of
22   gray wolves in the Eastern United States.” Id. at 69,791. The Service relies solely on the
23   outdated 1992 Eastern Timber Wolf Recovery Plan to support this contention.
24          67.     When considering the status of wolves in the Eastern United States, the
25   Service failed to consider the potential for wolves to reestablish in the Northeast. See id. at
26   69,785-86 (describing scientific status of wolves in Northeast as “unresolved”). The District
27   of Vermont vacated a previous delisting rule for similarly combining wolves in the
28   Midwest and Northeast. See Nat’l Wildlife Fed’n, 386 F. Supp. 2d at 564-65.


                                                      17
                                Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 19 of 35




 1          68.     After delisting, however, gray wolves face new threats from human-caused
 2   mortality in the states in the Great Lakes region.
 3          69.     Under Wisconsin law, the state Department of Natural Resources (DNR) is
 4   required to hold a wolf hunt starting on the first day of November and running until the
 5   last day of February if wolves are delisted under federal and state endangered species
 6   laws. See Wi. Stat. § 29.185(1m), (5) (commonly known as “Act 169”).
 7          70.     Under Minnesota law, if wolves are delisted, the state DNR “may prescribe
 8   open seasons and restrictions for taking wolves but must provide opportunity for public
 9   comment.” Minn. Stat. § 97B.645 subd. 9. The Minnesota DNR is currently updating its
10   wolf management plan, making any future protections or management actions in that state
11   uncertain. The Minnesota DNR also submitted a comment expressing concerns about the
12   nationwide status of gray wolves. See 85 Fed. Reg. at 69,861 (“The Minnesota Department
13   of Natural Resources stated that a blanket delisting of gray wolves across the United States
14   may not be warranted.”).
15          71.     Michigan, another state that the Service relies on for the continued viability
16   of wolves in the Great Lakes, submitted a comment opposing the delisting rule as
17   unlawful. See id. at 69,860-61 (Michigan Attorney General objecting to the Service’s
18   “significant portion of its range” analysis and noting the Service’s threats analysis did not
19   fully cover the wolves’ current range).
20          72.     The last time the Service delisted gray wolves in the Great Lakes in 2011,
21   Minnesota and Wisconsin each held three hunting seasons and Michigan held one hunting
22   season. Over 1,400 wolves were killed during these hunts. A court restored ESA
23   protections for these wolves in 2014.
24          73.     For the second region, the Service states that wolves in the Northern Rockies
25   “have recovered and were delisted.” Id. at 69,792. This statement is incorrect. These wolves
26   were delisted not because they were recovered, but rather because of a congressional
27   appropriations bill that precluded initial judicial review. See All. for the Wild Rockies, 672
28   F.3d at 1172. Before this congressional intervention, a district court held that the Service’s


                                                      18
                                Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 20 of 35




 1   attempt to delist these wolves was “unlawful for failing to list and protect the entire”
 2   distinct population segment and vacated the delisting. Defs. of Wildlife v. Salazar, 729
 3   F. Supp. 2d at 1228. The current number of Northern Rockies wolves is unclear because
 4   Idaho and Montana are no longer required to conduct post-delisting monitoring. See 85
 5   Fed. Reg. at 69,788.
 6          74.      The third region relies on a continued endangered listing of the Mexican
 7   wolf as a subspecies, and the Service does not analyze this region in the Rule. See id. at
 8   69,791.
 9          75.      The Service failed to analyze the status of gray wolves in other regions in
10   their current range, including in the Pacific Coast and Central Rockies.
11          76.      The Service failed to analyze wolves in the Pacific Coast. Prior to the Rule,
12   the ESA protected gray wolves in California and the western portions of Oregon and
13   Washington as endangered, and there are at least 54 wolves in this area. These wolves
14   have moved up and down the coast reestablishing territory, relying on dispersal to gain a
15   footing in new areas. Many of the Pacific Coast wolves are of the distinct and discrete
16   coastal ecotype with differences in genetics, size, appearance, habitat, and prey selection
17   from inland wolves.
18          77.      The first wolf pack with pups in Washington since the 1930s was confirmed
19   in July 2008. There are now 26 known wolf packs in the state, with five packs in the
20   western portion of the state where wolves had until the Rule been protected by the ESA.
21          78.      The first modern count to document gray wolves in Oregon found 14 in 2009.
22   There are now approximately 158. The 2019 wolf count found only 17 known wolves in 3
23   packs in the western portion of the state where wolves had until the Rule been protected
24   by the ESA. One of these packs is the Rogue Pack, which was first recognized as a new
25   pack in the Cascade Mountains in 2014. This area is a suitable habitat for the gray wolf
26   coastal ecotype. The dominant male that established the pack, OR-7, is believed to have
27   died in 2020.
28


                                                       19
                                 Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 21 of 35




 1          79.     That same wolf, OR-7, was also the first wolf since the 1920s to be
 2   documented in California when it crossed over into the state from Oregon in 2011. The
 3   Shasta Pack was then identified as the first known breeding pack in California in 2015, and
 4   was descended from coastal Oregon wolves. That pack had only a tenuous foothold, and it
 5   disappeared by the next year. There is now a new pack in California, the Lassen Pack, with
 6   documented pups in every year since 2017. This pack has a range of roughly 500 square
 7   miles and had a minimum of 17 wolves as of last summer. Wolves also disperse significant
 8   distances across California. For instance, researchers used radio-collar data to track a
 9   daughter of OR-7 known as OR-54 for 8,712 miles as she moved from Oregon, throughout
10   California, and even into Nevada before she died last year.
11          80.     Coastal wolves improve the genetic diversity of gray wolves by contributing
12   evolutionary uniqueness and adaptive potential. Coastal wolves also can have top-down
13   effects on ecosystems, regulating the abundance and health of other species in their
14   distinct environments.
15          81.     The Service also failed to analyze the status of Central Rockies wolves
16   despite the recent reestablishment of at least one wolfpack, an upcoming state-led
17   reintroduction plan, and suitable habitat in that region.
18          82.     Even more recently than along the Pacific Coast, gray wolves have begun to
19   reestablish territory in the Central Rockies. The first wolf pack in Colorado in over 70 years
20   was spotted in 2019 and confirmed last year with at least six wolves. The origin of these
21   wolves has yet to be determined. Although the pack has persisted for at least a year, DNA
22   samples show that the adult wolves are likely siblings or closely related. This lack of
23   genetic diversity creates a risk of inbreeding for this pack.
24          83.     Colorado voters also approved a ballot initiative in fall 2020 to reintroduce
25   wolves to the western slope of the Rockies. To implement this ballot initiative, the
26   Colorado Department of Parks and Wildlife will develop a plan to reintroduce wolves by
27   the end of 2023.
28


                                                      20
                                Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 22 of 35




 1          84.     There are no established wolves in Utah because under state law, the state
 2   would “request immediate removal” of any wolf in a part of the state where they were
 3   protected as endangered and managed wolves to “prevent the establishment of a viable
 4   pack in all areas of the state where the wolf is not listed as threatened or endangered.”
 5   Utah Code § 23-29-201.
 6          85.     Gray wolves would face other new threats after delisting. States and tribes
 7   have been limited in their ability to use lethal methods to control wolves that attack
 8   livestock where the gray wolf is listed as endangered. After delisting, though, this practice
 9   is likely to increase.
10          86.     Gray wolves will also face potential threats to their genetic diversity.
11   Currently, dispersing wolves play a role in reducing genetic threats such as from
12   inbreeding. The ESA’s protections create habitat connectivity for gray wolves, allowing
13   wolves to move from one area of suitable habitat to another. Delisting gray wolves will
14   reduce habitat connectivity and therefore decrease the ability of wolves to disperse.
15   Despite this decrease in connectivity and the resulting reduction in dispersal rates, the
16   Service still relies on wolf dispersal to minimize genetic threats to wolves.
17          87.     Another threat to gray wolf packs after losing ESA protections is the negative
18   effect of the loss of individual wolves, particularly if the loss is one of a pack’s breeding
19   pair, on wolf social structure. This impact can extend beyond an individual pack by
20   reducing dispersal, recruitment, or even population growth. These effects are often
21   magnified for wolves in packs in recently reestablished territory. The wolfpacks in
22   California and the Central Rockies have only become established in the last few years.
23          88.     On January 20, 2021, the Rule was included on a list of agency actions to be
24   reviewed under the Executive Order titled “Protecting Public Health and the Environment
25   and Restoring Science to Tackle the Climate Crisis.” The Rule has not been rescinded, and
26   Interior and the Service have yet to take any other actions as part of this review.
27          89.     Relying on purported recovery in the Great Lakes and in the Northern
28   Rockies, the Service extrapolates without providing a scientific rationale to declare wolves


                                                      21
                                Complaint for Declaratory and Injunctive Relief
                  Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 23 of 35




 1   recovered nationally. At no point does the Rule address recovery of wolves in the Pacific
 2   Coast, the Central Rockies, or any other part of their range.
 3                                        CLAIMS FOR RELIEF
 4                                     FIRST CLAIM FOR RELIEF
 5                             (Violation of Endangered Species Act—
                           Unlawful Analysis of Non-ESA Eligible Entities)
 6
 7          90.     Plaintiff hereby realleges and incorporates Paragraphs 1 through 89.

 8          91.     The ESA defines endangered species as “any species which is in danger of

 9   extinction throughout all or a significant portion of its range” and threatened species as

10   “any species which is likely to become an endangered species within the foreseeable future

11   throughout all or a significant portion of its range.” 16 U.S.C. § 1532(6), (20). The ESA then

12   defines “species” to include “any subspecies of fish or wildlife or plants, and any distinct

13   population segment of any species of vertebrate fish or wildlife which interbreeds when

14   mature.” Id. § 1532(16).

15          92.     Despite this statutory framework, the Rule analyzes wolves as four different

16   “entities” in three different “configurations” for purposes of delisting. 85 Fed. Reg. at

17   69,784-85. This approach violates the ESA’s mandate that a delisting analysis must be of a

18   species, subspecies, or distinct population segment. See 16 U.S.C. §§ 1532(16), 1533(a)(1),

19   (c)(2). The four different entities presented in three configurations are none of these.

20          93.     By analyzing the status of entities other than ESA-eligible units, the Service

21   arbitrarily “relied on factors which Congress has not intended it to consider.” Motor Vehicle

22   Mfrs. Ass’n of the U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

23          94.     To justify combining the Minnesota and 44-state entities, the Service claims

24   that the two entities are not “discrete.” See 85 Fed. Reg. at 69,784-85. This is wrong:

25   although Minnesota wolves may not be discrete from wolves in Michigan and Wisconsin,

26   they are discrete from wolves on the Pacific Coast. See, e.g., id. at 69,784 (describing Pacific

27   Coast wolves as descending from Northern Rockies and Canadian wolves). Recent

28


                                                       22
                                 Complaint for Declaratory and Injunctive Relief
                   Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 24 of 35




 1   genomic studies found that Pacific Coast wolves are distinct, and independent peer
 2   reviewers explained these studies to the Service.
 3          95.      The Service’s justification thus “runs counter to the evidence before the
 4   agency.” State Farm, 463 U.S. at 43.
 5          96.      Courts have previously rejected rules where the Service only analyzed the
 6   status of wolves in “core areas” of wolf population while lumping together or ignoring
 7   surrounding low-population areas. See Defs. of Wildlife, 354 F. Supp. 2d at 1172 (finding the
 8   Service applied the Distinct Population Segment Policy in a manner that was “inconsistent
 9   with the statute” (quoting Mines v. Sullivan, 981 F.2d 1068, 1070 (9th Cir. 1992))); Nat’l
10   Wildlife Fed’n, 386 F. Supp. 2d at 565 (same).
11          97.      The Service takes the same error to the extreme here: it lumps together core
12   populations of Great Lakes and Northern Rockies wolves with wolves in low-population
13   areas across the lower 48 to form and delist the “lower 48 United States entity,” 85 Fed.
14   Reg. at 69,893.
15          98.      Therefore, the Rule is arbitrary, capricious, and not in accordance with law
16   and should be set aside under the ESA and the APA. 16 U.S.C. §§ 1533, 1540(g); 5 U.S.C.
17   § 706(2).
18                                   SECOND CLAIM FOR RELIEF
19                              (Violation of Endangered Species Act—
                           Failure to Analyze Status of Pacific Coast Wolves)
20
21          99.      Plaintiff hereby realleges and incorporates Paragraphs 1 through 98.

22          100.     The Rule claims that Pacific Coast wolves are simply an extension of the

23   Northern Rockies distinct population segment, denigrating Pacific Coast wolves as mere

24   “colonizing wolves” whose small numbers make their presence unnecessary for wolf

25   recovery in the “lower 48 United States.” See 85 Fed. Reg. at 69,789, 69,886.

26          101.     The Service earlier determined that Northern Rockies wolves were discrete

27   from Pacific Coast wolves, see 73 Fed. Reg. 10,514, 10,518-19 (Feb. 27, 2008); 74 Fed. Reg.

28


                                                       23
                                 Complaint for Declaratory and Injunctive Relief
                   Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 25 of 35




 1   15,123, 15,128-29 (Apr. 2, 2009), to justify creating the Northern Rockies distinct population
 2   segment that excludes Pacific Coast wolves.
 3          102.     Now, the agency claims that Pacific Coast wolves “are not discrete from
 4   wolves in the delisted [Northern Rockies] portion of the gray wolf taxon,” 85 Fed. Reg. at
 5   69,783-84 (citing 78 Fed. Reg. at 35,707-13) (emphasis added), and therefore they cannot
 6   constitute a distinct population segment that would warrant protection.
 7          103.     That the Service changed its policy position without providing “a reasoned
 8   explanation . . . for disregarding facts and circumstances that underlay . . . the prior
 9   policy” is arbitrary and capricious. Organized Vill. of Kake v. U.S. Dep’t of Agric., 795 F.3d
10   956, 966 (9th Cir. 2015) (en banc) (quoting F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502,
11   515-16 (2009)).
12          104.     The Service’s decision to graft Pacific Coast wolves onto an already delisted
13   segment violates the law by committing the same fault the D.C. Circuit described in
14   Humane Society of the U.S. v. Zinke—creating a distinct population segment in order to
15   delist one group, leaving out less populated surrounding areas, and then attempting to
16   delist the “remnant” population. 865 F.3d at 601-03. The Pacific Coast wolves must not be
17   treated as “a leftover group that becomes an orphan to the law,” id. at 603, because of the
18   agency’s earlier Northern Rockies distinct population segment designation. “Such a
19   statutory dodge is the essence of arbitrary-and-capricious and ill-reasoned agency action.”
20   Id.
21          105.     Therefore, the Rule is arbitrary, capricious, and not in accordance with law
22   and should be set aside under the ESA and the APA. 16 U.S.C. §§ 1533, 1540(g); 5 U.S.C.
23   § 706(2).
24                                    THIRD CLAIM FOR RELIEF
25                            (Violation of Endangered Species Act—
           Failure to Consider Species Status Through a Significant Portion of Its Range)
26
27          106.     Plaintiff hereby realleges and incorporates Paragraphs 1 through 105.

28


                                                       24
                                 Complaint for Declaratory and Injunctive Relief
                   Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 26 of 35




 1          107.     The Service failed to analyze whether the gray wolf is endangered or
 2   threatened throughout a “significant portion of its range,” as required by the ESA. 16
 3   U.S.C. § 1532(6), (20). The Rule states that the Service
 4          assessed ‘significance’ based on whether portions of the range contribute
            meaningfully to the resiliency, redundancy, or representation of the gray wolf entity being
 5          evaluated without prescribing a specific ‘threshold.’ This approach is substantively
 6          different from the way we defined ‘significance’ in our [Significant Portion of Its
            Range Policy] and, therefore, different from the approach evaluated and
 7          overturned by the courts.
 8   85 Fed. Reg. at 69,854 (emphasis added).
 9          108.     Using that definition, the Service determined that Pacific Coast and Central
10   Rockies wolves “may be at greater risk from human-caused mortality or from factors
11   related to small numbers of individuals. However, wolves in these portions are not
12   meaningful to the redundancy or resiliency of the 44-State entity because they occur in
13   small numbers and include relatively few breeding pairs.” Id. at 69,885; see also id. at 69,889
14   (same conclusion for “combined listed entity”); id. at 69,892-93 (similar conclusion for
15   “lower 48 United States entity”). The Service does not consider any other areas where gray
16   wolves are listed, including where wolves have been repeatedly sighted, to determine
17   whether these areas may constitute a “significant portion of its range.”
18          109.     The Rule’s conclusions about Central Rockies wolves also lack a “rational
19   connection between the facts found and the choice made.” State Farm, 463 U.S. at 43
20   (quotation marks omitted).
21          110.     There are currently wolves in Colorado, including an established wolfpack.
22          111.     The Service acknowledged in the Rule that “[a]dditional populations of
23   wolves in Colorado would add to the resiliency and redundancy of gray wolves in the lower 48
24   United States.” 85 Fed. Reg. at 69,866 (emphasis added). Yet the Service still concluded
25   Central Rockies wolves are “not meaningful to resiliency or redundancy because they
26   contain few wolves, or few or no breeding pairs.” Id. at 69,892.
27          112.     By this circular logic, the Service acknowledges that a larger population of
28   wolves in the Central Rockies where there is suitable habitat for a significant number of


                                                       25
                                 Complaint for Declaratory and Injunctive Relief
                   Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 27 of 35




 1   wolves would add to the wolves’ resiliency and redundancy; however, because wolves
 2   have not yet recovered enough in that habitat, the agency entirely ignores these wolves for
 3   purposes of the ESA threats analysis. And one reason that wolves are not recovering in the
 4   Central Rockies is that Utah is actively preventing it, showing an “inadequacy of existing
 5   regulatory mechanisms” in that state. 16 U.S.C. § 1533(a)(1)(D).
 6          113.     Removing ESA protections for Central Rockies wolves before they can
 7   occupy this suitable habitat and contribute to the resiliency and redundancy of the species,
 8   and in turn its likelihood of survival, is an impediment to species recovery.
 9          114.     Therefore, the Rule is arbitrary, capricious, and not in accordance with law
10   and should be set aside under the ESA and the APA. 16 U.S.C. §§ 1533, 1540(g); 5 U.S.C.
11   § 706(2).
12                                   FOURTH CLAIM FOR RELIEF
13                              (Violation of Endangered Species Act—
                    Failure to Comply with Significant Portion of Its Range Policy)
14
15          115.     Plaintiff hereby realleges and incorporates Paragraphs 1 through 114.

16          116.     The Rule impermissibly applies the term “significant portion of its range” to

17   require a threat to wolves’ viability throughout each of the four defined entities. See 85

18   Fed. Reg. at 69,881 (Minnesota entity); id. at 69,884 (44-state entity); id. at 69,888 (combined

19   listed entity); id. at 69,892 (lower 48 United States entity).

20          117.     This decision violates the ESA’s requirement to determine whether a species

21   is endangered throughout all or a significant portion of its range. Without considering this

22   question, the agency “entirely failed to consider an important aspect of the problem.” State

23   Farm, 463 U.S. at 43.

24          118.     The Service has failed to give meaning to both “all of its range” and “a

25   significant portion of its range.” Caselaw requires both. The “significant portion of its

26   range” language is rendered “illusory” where the Service requires the “significant

27   portion” to be “so important that, without the members in that portion, the species would

28   be endangered or threatened throughout all of its range.” Desert Survivors v. U.S. Dep’t of


                                                       26
                                 Complaint for Declaratory and Injunctive Relief
                   Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 28 of 35




 1   the Interior, 321 F. Supp. 3d 1011, 1072-73 (N.D. Cal. 2018) (emphasis added) (quoting Ctr.
 2   for Biological Diversity v. Jewell, 248 F. Supp. 3d 946, 956 (D. Ariz. 2017)); see also Defenders of
 3   Wildlife v. Norton, 258 F.3d 1136, 1141-42 (9th Cir. 2001) (noting that in “reading ‘all’ and ‘a
 4   significant portion of its range’ as functional equivalents,” the agency made an
 5   “unacceptable” error in its statutory construction by rendering a significant statutory
 6   phrase redundant).
 7          119.     In the Rule, the Service has once again interpreted “significant” in a way that
 8   renders consideration of endangerment throughout a “significant portion of its range”
 9   illusory. The Service finds that while wolves outside of the Great Lakes and Northern
10   Rockies populations may be threatened by human-caused mortality, the populations
11   outside these regions are not “significant.” But in each of the portions the Service analyzes,
12   including the Pacific Coast, Central Rockies, and Northeast, the agency determines that the
13   wolf populations are not significant because they do not add “resiliency, redundancy, or
14   representation” to the whole of each entity the Service defined and analyzed in the Rule—
15   i.e., they are not necessary for the species’ viability. Putting aside the lack of scientific basis
16   for those claims, this interpretation fails to give meaning to both sides of the “or” by
17   defining a portion’s significance in terms of the entire entity’s viability. Such an
18   interpretation renders the phrase “significant portion of its range” superfluous and is thus
19   arbitrary.
20          120.     Therefore, the Rule is arbitrary, capricious, and not in accordance with law
21   and should be set aside under the ESA and the APA. 16 U.S.C. §§ 1533, 1540(g); 5 U.S.C.
22   § 706(2).
23                                     FIFTH CLAIM FOR RELIEF
24                              (Violation of Endangered Species Act—
                       Failure to Use Best Available Science in Range Analysis)
25
26          121.     Plaintiff hereby realleges and incorporates Paragraphs 1 through 120.

27          122.     The Rule’s conclusion that Pacific Coast wolves are “not biologically

28   ‘significant’” and are not “significant to the combined listed entity in terms of its


                                                       27
                                 Complaint for Declaratory and Injunctive Relief
                   Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 29 of 35




 1   resiliency, redundancy, or representation,” 85 Fed. Reg. at 69,889, is unsupported by the
 2   best available science. Where the Service reaches a “conclusion” to delist a species
 3   “without scientific basis, this conclusion is arbitrary and capricious.” Crow Indian Tribe, 965
 4   F.3d at 679 (ruling the Service failed to use best available science for Yellowstone grizzly
 5   bear delisting).
 6          123.     Here, the Service’s conclusion conflicts with its own finding in the 2020 Gray
 7   Wolf Biological Report that there are wolves of a “coastal ecotype” that are “genetically
 8   and morphologically distinct, and display distinct habitat and prey preferences” from
 9   inland wolves, like those in the Northern Rockies, “despite relatively close proximity.”
10   Gray Wolf Biological Report at 4-5. It also departs from the Service’s 2008 finding that
11   Pacific Coast wolves are discrete. 73 Fed. Reg. at 10,519.
12          124.     The best available science, including recent genomic studies that scientific
13   peer reviewers identified and explained to the Service, shows that there are predominately
14   coastal ecotype wolves and distinct suitable habitat for those wolves in the Pacific Coast.
15          125.     The Service “cannot ignore available biological information,” Ctr. for
16   Biological Diversity, 900 F.3d at 1060 (quoting Conner v. Burford, 848 F.2d 1441, 1454 (9th Cir.
17   1988)), and its decision lacks a “rational connection between the facts found and the choice
18   made,” State Farm, 463 U.S. at 43 (quotation marks omitted).
19          126.     Another reason the Service gives for why Pacific Coast wolves are not
20   discrete from Northern Rockies wolves is that “there is little separation between occupied
21   wolf habitat in the” Northern Rockies “and suitable habitat in western Washington,
22   western Oregon, and northern California.” 85 Fed. Reg. at 69,784. But in the Biological
23   Report, the Service found that “[f]actors such as habitat type and prey specialization have
24   been shown to influence genetic structuring, leading to measurable differentiation even
25   between areas with no physical barriers to dispersal.” Gray Wolf Biological Report at 4
26   (emphasis added). Genetic differences are “driven more strongly by climate and ecological
27   factors” than by “isolation by distance.” Id. The Pacific Coast has a distinct climate and
28   ecology from interior areas of the West.


                                                       28
                                 Complaint for Declaratory and Injunctive Relief
                   Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 30 of 35




 1          127.     The Service’s Discrete Population Segment Policy defines discreteness by
 2   “physical, physiological, ecological, or behavioral factors.” 61 Fed. Reg. at 4725 (emphasis
 3   added). Contrary to the Biological Report’s findings, the Rule relies on one factor—
 4   physical distance—to determine if Pacific Coast wolves are discrete when this factor alone
 5   does not reflect the best available science on differentiation in wolf populations. The
 6   Service fails in the Rule to analyze physiological, ecological, or behavioral factors to
 7   evaluate discreteness as required by the Distinct Population Segment Policy despite the
 8   best available science in the biological report indicating their importance.
 9          128.     Therefore, the Rule is arbitrary, capricious, and not in accordance with law
10   and should be set aside under the ESA and the APA. 16 U.S.C. §§ 1533, 1540(g); 5 U.S.C.
11   § 706(2).
12                                     SIXTH CLAIM FOR RELIEF
13                             (Violation of Endangered Species Act—
                   Unlawful Exclusion of Wolves’ Current Range in Threats Analysis)
14
15          129.     Plaintiff hereby realleges and incorporates Paragraphs 1 through 128.

16          130.     In considering whether to remove a species from the list, the Service must

17   apply the section 4(a) factors to determine whether a species is endangered or threatened

18   “throughout all or a significant portion of its range.” 16 U.S.C. § 1532(6), (20). In order to

19   determine this, the Service must look at the entirety of the species’ current range. See

20   Humane Soc’y v. Zinke, 865 F.3d at 601 (“The Endangered Species Act’s text requires the

21   Service, when reviewing and redetermining the status of a species, to look at the whole

22   picture of the listed species, not just a segment of it.”).

23          131.     Range includes “the general geographical area within which the species is

24   currently found, including those areas used throughout all or part of the species’ life cycle,

25   even if not used on a regular basis.” 79 Fed. Reg. at 37,583 (emphasis added). Nothing in this

26   definition limits the current range to breeding pairs or populations that otherwise have

27   high numbers. Nor would that be sensible, given the ESA’s conservation purpose and its

28   policy of “institutionalized caution.” Cottonwood Env’t Law Ctr. v. U.S. Forest Serv., 789 F.3d


                                                       29
                                 Complaint for Declaratory and Injunctive Relief
                     Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 31 of 35




 1   1075, 1090-91 (9th Cir. 2015) (quoting TVA v. Hill, 437 U.S. at 187); Ctr. for Biological
 2   Diversity v. Zinke, 900 F.3d at 1073 (quoting Ariz. Cattle Growers’ Ass’n v. Salazar, 606 F.3d
 3   1160, 1167 (9th Cir. 2010)).
 4            132.     Here, the Service excluded large portions of range currently known to be
 5   used by wolves. See 85 Fed. Reg. at 69,786 (excluding areas used by dispersing wolves
 6   from the consideration of current range). Wolves are known to be present far beyond the
 7   areas where the Service performed its section 4(a) threats analysis. The Rule acknowledges
 8   that wolves have recently been found in numerous states across the West, Midwest, and
 9   Northeast. See 85 Fed. Reg. at 69,789. These areas, which include the Northeast, meet the
10   regulatory definition of “range” under the Significant Portion of Its Range Policy. And
11   they are used as “part of the species’ life cycle,” 79 Fed. Reg. at 37,609, through dispersal.
12   “[D]ispersal” is a behavior that involves wolves leaving “their natal pack to locate social
13   openings in existing packs or find a mate and form a new pack.” Gray Wolf Biological
14   Report at 7.
15            133.     Dispersal is a critical part of wolf behavior contributing to viability in the
16   United States, as the Service acknowledges. 85 Fed. Reg. at 69,820 (“An important factor
17   for maintaining genetic diversity can be connectivity or effective dispersal between
18   populations or subpopulations.”). Defining current range in a way that excludes these
19   areas is arbitrary because it contradicts the agency’s own evidence. See State Farm, 463 U.S.
20   at 43.
21            134.     The Service therefore ignores the extinction risk to wolves in portions of their
22   current range. According to the Rule, the “risk of human-caused mortality . . . tends to be
23   highest for dispersing animals.” 85 Fed. Reg. at 69,794; see also id. at 69,789 n.3 (noting
24   wolves in large, continuous, high quality habitat have a “greater evolutionary potential
25   and resilience to stochastic events” than wolves in smaller, more isolated habitats). The
26   Service even “acknowledge[s] that both the West Coast States and central Rocky
27   Mountains portions of the combined listed entity may be at greater risk from human-
28   caused mortality or from factors related to small numbers of individuals.” Id. at 69,889; see


                                                         30
                                   Complaint for Declaratory and Injunctive Relief
                   Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 32 of 35




 1   also id. at 69,885 (same conclusion for 44-state entity); id. at 69,892 (similar conclusion for
 2   lower 48 United States entity).
 3          135.     Even though the Service finds these wolves “may be in danger of extinction
 4   or likely to become so in the foreseeable future,” id. at 69,885, 69,889, 69,893—which is the
 5   core of the statutory definitions for an endangered or threatened species, 16 U.S.C.
 6   § 1532(6), (20)—the Service ignores this threat because, according to the agency, these
 7   wolves are not “significant under any reasonable definition of that term,” 85 Fed. Reg. at
 8   69,885, 69,889, 69,893.
 9          136.     Therefore, the Rule is arbitrary, capricious, and not in accordance with law
10   and should be set aside under the ESA and the APA. 16 U.S.C. §§ 1533, 1540(g); 5 U.S.C.
11   § 706(2).
12                                  SEVENTH CLAIM FOR RELIEF
13                              (Violation of Endangered Species Act—
                      Failure to Consider Impacts from Loss of Historical Range)
14
15          137.     Plaintiff hereby realleges and incorporates Paragraphs 1 through 136.

16          138.     The Service also fails to analyze the impact of lost historical range for gray

17   wolves, in violation of the ESA and the Service’s Significant Portion of Its Range Policy.

18   Although it is permissible for the Service to define the term “range” to mean “current

19   range” for the purposes of the definitions of threatened and endangered species, the

20   Service cannot ignore the impact of lost historical range on a species’ status. See Humane

21   Soc’y v. Zinke, 865 F.3d at 606-07; Ctr. for Biological Diversity v. Zinke, 900 F.3d at 1066-67.

22          139.     According to the Service’s Significant Portion of Its Range Policy, a species

23   may be “endangered or threatened throughout all or a significant portion of its current

24   range because [the] loss of historical range is so substantial that it undermines the viability

25   of the species as it exists today.” 79 Fed. Reg. at 37,584. The Service “must also consider the

26   causes of that loss of historical range. If the causes of the loss are still continuing, then that

27   loss is also relevant as evidence of the effects of an ongoing threat.” Id.

28


                                                       31
                                 Complaint for Declaratory and Injunctive Relief
                   Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 33 of 35




 1          140.     Instead of analyzing the impacts of lost historical range, the Service claims
 2   that it “take[s] into account the effect [of] lost historical range . . . through [the] analysis of
 3   the five factors described in section 4(a)(1) of the Act.” 85 Fed. Reg. at 69,793. However, at
 4   no point does the Service ever actually describe how it considered the effect of lost range
 5   or whether the causes of that loss are ongoing. This approach is insufficient.
 6          141.     In failing to consider the effects of lost historical range or if the causes of that
 7   loss are ongoing, the Service “entirely failed to consider an important aspect of the
 8   problem.” State Farm, 463 U.S. at 43.
 9          142.     Therefore, the Rule is arbitrary, capricious, and not in accordance with law
10   and should be set aside under the ESA and the APA. 16 U.S.C. §§ 1533, 1540(g); 5 U.S.C.
11   § 706(2).
12                                    EIGHTH CLAIM FOR RELIEF
13          (Violation of Endangered Species Act and Administrative Procedure Act—
                      Failure to Provide Fair Notice of Alternative Analysis)
14
15          143.     Plaintiffs hereby reallege and incorporate Paragraphs 1 through 142.

16          144.     The Rule includes a novel analysis that combines all gray wolves in the lower

17   48 into one entity for the purpose of delisting—including Northern Rockies wolves that

18   are not currently protected as endangered—that was not included in the Proposed Rule.

19   See 85 Fed. Reg. at 69,784 (listing this entity separately from “the approach in [the]

20   proposed rule”). This new analysis is arbitrary and capricious because it is not one that

21   “interested parties reasonably could have anticipated in the final rulemaking from the

22   proposed rule.” Empire Health Found. for Valley Hosp. Med. Ctr. v. Azar, 958 F.3d 873, 882

23   (9th Cir. 2020) (quotation marks omitted). It is, therefore, not a “logical outgrowth of the

24   notice and comments received.” Id. (quotation marks omitted).

25          145.     As a part of this new alternative analysis, the Rule devotes significant ink to

26   the status and management of wolves in geographic areas that were not covered, or were

27   only covered in passing, by the Proposed Rule. See generally 85 Fed. Reg. at 69,797-807

28   (human-caused mortality in Idaho, Montana, and Wyoming); id. at 69,816 (suitable habitat


                                                        32
                                  Complaint for Declaratory and Injunctive Relief
                   Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 34 of 35




 1   and prey availability in the Northern Rockies); id. at 69,822-25 (management in the delisted
 2   Northern Rockies). This new information in turn serves as the foundation for the Service’s
 3   finding about the status of wolves in the “lower 48 United States entity,” a new creation of
 4   the Rule. Id. at 69,893.
 5          146.     Commenters, including scientific peer reviewers, did not have notice that the
 6   Service would be examining the recovery status of Northern Rockies wolves or that the
 7   Service would create a new “lower 48 United States entity.” Because the Service included
 8   this information and entity for the first time in the Rule, that rule is not a logical outgrowth
 9   of the Proposed Rule. See NRDC v. EPA, 279 F.3d 1180, 1186 (9th Cir. 2002).
10          147.     Therefore, the Rule is arbitrary, capricious, and not in accordance with law
11   and should be set aside under the ESA and the APA. 16 U.S.C. §§ 1533, 1540(g); 5 U.S.C.
12   § 706(2).
13                                        PRAYER FOR RELIEF
14          Plaintiffs respectfully request that the Court:
15          (1)      Declare that Interior and the Service acted arbitrarily, capriciously, and
16   contrary to ESA and its implementing regulations and in violation of the APA in issuing
17   the November 3, 2020 Rule;
18          (2)      Hold unlawful and vacate the November 3, 2020 Rule;
19          (3)      Issue injunctive relief as necessary to prevent the implementation of the Rule;
20          (4)      Award Plaintiff its reasonable fees, costs, and expenses, including attorneys’
21   fees; and
22          (5)      Grant Plaintiff such further and additional relief as the Court may deem just
23   and proper.
24          DATED this 25th day of January, 2021.
25                                                Respectfully submitted,
26
                                                  /s/ Claire Woods
27                                                CLAIRE WOODS (SBN 282348)
                                                  Natural Resources Defense Council
28
                                                  1314 Second Street

                                                       33
                                 Complaint for Declaratory and Injunctive Relief
     Case 3:21-cv-00561 Document 1 Filed 01/25/21 Page 35 of 35




                                  Santa Monica, CA 90401
 1
                                  Telephone: (310) 434-2335
 2                                Fax: (415) 795-4799
                                  E-mail: cwoods@nrdc.org
 3
 4                                FRANCIS W. STURGES, JR.
                                  [Pro Hac Vice Admission Forthcoming]
 5
                                  Natural Resources Defense Council
 6                                20 N. Wacker Drive, Suite 1600
                                  Chicago, IL 60606
 7                                Telephone: (312) 847-6807
 8                                Fax: (415) 795-4799
                                  E-mail: fsturges@nrdc.org
 9
10                                Counsel for Plaintiff Natural Resources Defense
                                  Council
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       34
                 Complaint for Declaratory and Injunctive Relief
